DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 19 are rejected under 35 U.S.C. 103 as being unpatentable over German patent document DE 102014220727 to Bayrakdar (see attached English language machine translation) in view of US patent number 7,389,756 to Hoppe et al. (Hoppe) as evidenced by US patent application publication number 2006/0027199 to Yoshijima.
Regarding claim 1:
Bayrakdar discloses:
figure 1-6), the control valve comprising: 
a screw body (4) having a cavity (see figure 1 below, element A) and a plurality of connections (see figure 1 below, element B) opening into the cavity, 
a sleeve-shaped hydraulic guide element (8) disposed inside of the cavity, the hydraulic guide element having: 
a radial interior (see figure 1 below, element C), 
a radial outer side (see figure 1 below, element D and E) defining a plurality of pressure medium channels (see figure 1 below, element J and I), each of the pressure medium channels:
arranged to open into the radial interior (see figure 1 below, element F), 
connected (via element G in figure 1 below) to at least one of the connections (see figure 1 below, element B), and 
recessed radially inwardly from the radial outer side (pressure channels J and I are recessed from D and E, see more below), and
a control piston (10) configured to move axially within the hydraulic guide element (see translation ¶0018, lines 185-189), and 
a sealing contour (see figure 2 below, element H) extending radially outward from the radial outer side of the hydraulic guide element (the element H shown in figure 2 below is an extending portion/sealing contour to isolate the holes F shown in figure 2 below from 23 as further evidenced by US patent application publication number 2006/0027199 to Yoshijima which shows a plurality of sealing contours h1 surrounding holes s2 in order to seal the holes form each other (Yoshijima, ¶0064)), see above where the sealing contours abut the screw body to seal pressure channels from other holes).  
Bayrakdar fails to disclose:
At least part of the hydraulic guide element constructed of plastic.
Hoppe teaches:
	 A control valve for a hydraulic camshaft phaser (figure 2a) that further includes a screw body (20) with a hydraulic guide element/sleeve-shaped hydraulic guide element (27). Further, the pressure medium guide insert can be made from plastic (column 12, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayrakdar to make the hydraulic guide element out of plastic as taught by Hoppe for the purpose of manufacturing the component through cheaper mass production processes (Hoppe, column 7, lines 9-11).



    PNG
    media_image1.png
    476
    589
    media_image1.png
    Greyscale

Figure 1 - figure 4 from Bayrakdar, annotated by the examiner

    PNG
    media_image2.png
    428
    499
    media_image2.png
    Greyscale

Figure 2- figure 3 from Bayrakdar, annotated by the examiner
Regarding claim 2:
Bayrakdar discloses:
see figure 2 above, element H) is operatively arranged between a first pressure medium channel (see figure 2 above, element J) and a second pressure medium channel (see figure 2 above, element I) in a circumferential direction.  

Regarding claim 3:
Bayrakdar discloses:
The control valve of claim 2, wherein at least one of the pressure medium channels (see figure 2 above, element E) forms a bottom surface (bottom of element J  in figure 2 above), the bottom surface arranged radially inwardly of the radial outer side (see figure 2 above, elements D and E).

Regarding claim 4:
Bayrakdar discloses:
The control valve of claim 2, wherein a second sealing portion (see figure 2 above, element N) of the sealing contour is operatively arranged between the first pressure medium channel (see figure 2 above, element J) and a third pressure medium channel (see figure 2 above, element O) in at least one of an axial direction of a longitudinal axis (second sealing portion N extends in the longitudinal direction and axial direction as shown in figure 2 above) or in the circumferential direction.  

Regarding claim 5:
Bayrakdar discloses:
see figure 2 above, element N) is configured as an elevation (N is a seal elevation as established in the claim 1 rejection above that contacts the interior of the screw boy 4) extending arcuately in the circumferential direction (N has a width that extends arcuately in the circumferential direction).  

Regarding claim 6:
Bayrakdar discloses:
The control valve of claim 5, wherein a third sealing portion (see figure 2 above, element P) of the sealing contour is operatively arranged between the second pressure medium channel (see figure 2 above, element I) and the third pressure medium channel (see figure 2 above, element O) in the axial direction (under the broadest reasonable interpretation, arranged in the axial direction between these two channels in the circumferential direction rotating away from sealing portion H, also, its arranged axially between them since I and O are not axially in alignment so it forms a boundary axially and circumferentially).  

Regarding claim 7:
Bayrakdar discloses:
The control valve of claim 6, wherein a fourth sealing portion (see figure 2 above, element Q) of the sealing contour is arranged towards a first end of the hydraulic guide element in the axial direction (Q extends from the first end to the second end of the hydraulic guide element), sealing at least one of the plurality of pressure medium see figure 2 above, element O) from an outlet (Q forms part of the 4 sides of the channel around it that seals O from the outlet K in figure 2 above).  

Regarding claim 8:
Bayrakdar discloses:
The control valve of claim 7, wherein a fifth sealing portion (the sealing portion similar to P, H, N, Q beyond the preliterary of figure 2 above) of the sealing contour is arranged towards a second end of the hydraulic guide element (the sealing portion similar to P, H, N, Q beyond the preliterary of figure 2 above extends from the first end to the second end of the hydraulic guide element) in the axial direction, sealing at least one of the plurality of pressure medium channels from an inlet (the sealing portion mentioned above also forms the 4 sides of the channel that seals the sealing portion mentioned above from the inlet 9 (see reference figure 4) and the outlet K).  

Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Bayrakdar and Hoppe:
The control valve of claim 1, wherein the sealing contour (see figure 2 above, element H) is an integral part of the at least part of the hydraulic guide element (see figure 2 above with the element H part of the hydraulic guide element 8) constructed of plastic (see the modification of making the hydraulic guide element of Bayrakdar out of plastic as taught by Hoppe).  

Regarding claim 10:
Bayrakdar discloses:
A component comprising a hydraulic camshaft phaser (3) and the control valve (figure 3-6) of claim 1.  

Regarding claim 11:
Bayrakdar discloses:
The control valve of claim 1, wherein the sealing contour (see figure 2 above, element H) is configured to seal each of the plurality of pressure medium channels (see figure 2 above, element D) from at least one of a fluid inlet to the control valve or a fluid outlet (see figure 2 above, element K) of the control valve (element H isolates the pressure medium channels from each other and by extension from the fluid outlet K).  

Regarding claim 12:
Bayrakdar discloses:
A control valve for a hydraulic camshaft phaser (figure 1-6), the control valve comprising: 
a body (4) having a cavity (see figure 1 above, element A) and a plurality of connections (see figure 1 above, element B) opening into the cavity, 
a sleeve-shaped hydraulic guide element (8) disposed inside of the cavity, the hydraulic element having: 
an inner part (see figure 1 above, element L) having a radial interior (see figure 1 above, element C), 
see figure 1 above, element J and I) arranged to open into the radial interior (see figure 1 above, element C), each of the plurality of pressure medium channels (see figure 1 above, element J and I) connected to at least one of the plurality of connections (see figure 1 above where A shows how channels J and I connect with connections B), and 
a control piston (10) configured to move axially within the hydraulic guide element (see translation ¶0018, lines 185-189), 
an outer part (see figure 1 above, element M) formed around the inner part (see figure 1 above, element L), and 
a deformable sealing contour (see figure 2 above, element H) extending from a radial outer side of the outer part (see figure 1 above, element M), the deformable sealing contour (see figure 2 above, element H) configured to engage the cavity (see figure 1 above, element A) of the body (4) and seal at least one of the plurality of pressure medium channels (see figure 1 above, element J and I).  
Bayrakdar fails to disclose:
A plastic outer part formed around the inner part.
Hoppe teaches:
	 A control valve for a hydraulic camshaft phaser (figure 2a) that further includes a screw body (20) with a hydraulic guide element/sleeve-shaped hydraulic guide element (27). Further, the pressure medium guide insert can be made from plastic (column 12, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayrakdar to make the outer part out of plastic as Hoppe, column 7, lines 9-11).

Regarding claim 13:
Bayrakdar discloses:
The control valve of claim 12, wherein a first sealing portion (see figure 2 above, element H) of the deformable sealing contour (see figure 2 above, element H) extends in an axial direction between a first one and a second one of the plurality of pressure medium channels (see figure 1 above, element J and I).  

Regarding claim 14:
Bayrakdar discloses:
The control valve of claim 13, wherein a width of the first sealing portion (see figure 2 above, element H) is less than a circumferential distance (thickness of H is less than the circumferential distance between J and I) between the first one and the second one of the plurality of pressure medium channels (see figure 1 above, element J and I).  

Regarding claim 15:
Bayrakdar discloses:
The control valve of claim 13, wherein a second sealing portion (see figure 2 above, element N) extends in a circumferential direction (N has a width that extends arcuately in the circumferential direction) between the second one (see figure 1 above, element I) and a third one (see figure 2 above, element O) of the plurality of pressure medium channels.  

Regarding claim 16:
Bayrakdar discloses:
The control valve of claim 15, wherein the second sealing portion (see figure 2 above, element N) extends arcuately in the circumferential direction (N has a width that extends arcuately in the circumferential direction).  

Regarding claim 17:
Bayrakdar discloses:
The control valve of claim 15, wherein a width of the second sealing portion (see figure 2 above, element N) is less than distance between the second one (see figure 1 above, element I) and third one (see figure 2 above, element O) of the plurality of pressure medium channels (the width of N is less than the distance between O and I).  

Regarding claim 18:
Bayrakdar fails to explicitly disclose:
The control valve of claim 12, wherein the hydraulic guide element is pressed into the cavity of the body so that the deformable sealing contour deforms to a size of the cavity.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the hydraulic guide element 8 of Bayrakdar functions in this see figure 1 above, element J and I) from each other. Otherwise, the hydraulic guide element 8 would not function since it would allow for the fluid flow between the plurality of pressure medium channels.

Regarding claim 19:
Bayrakdar fails to explicitly disclose:
The control valve of claim 12, wherein a stiffness of the deformable sealing contour (see figure 2 above, element H) is lower than a stiffness of the plastic outer part.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that a stiffness of the deformable sealing contour (see figure 2 above, element H) is lower than a stiffness of the plastic outer part (see figure 1 above, element M) since the thickness of the deformable sealing contour is less than the thickness of the plastic outer part resulting in the deformable sealing contour having less stiffness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayrakdar and Hoppe as applied to claim 12 above, and further in view of US patent application publication number 2007/0095315 to Hoppe et al. (Hoppe ‘315).
Regarding claim 20:
Bayrakdar fails to disclose:
The control valve of claim 12, wherein the deformable sealing contour is configured with a ramp-shaped transition in an axial direction of the hydraulic guide element.  
 
Hoppe ‘315 teaches:
see figure 3 below, element Q) that includes a ramp-shaped transition in an axial direction of the hydraulic guide element (27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayrakdar and Hoppe to include a ramp-shaped transition in an axial direction of the hydraulic guide element as taught by Hoppe ‘315 for the purpose of better seating the hydraulic guide element within the body during installation (the ramp shape aids in sliding the hydraulic guide element into the body).

    PNG
    media_image3.png
    250
    460
    media_image3.png
    Greyscale

Figure 3 – figure 3a of Hoppe ‘315, annotated by the examiner


Response to Arguments
Applicant’s arguments, see remarks, filed 12/14/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bayrakdar and Hoppe.

Regarding the claim objections:
The applicant’s amendments to the claims have overcome the previous claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) rejections of the claims:
The applicant’s amendments to the claims have overcome the previous claim rejections and for this reason they are withdrawn.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                           /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746